Exhibit 4-C-1 FIRST AMENDMENT TO CREDIT AGREEMENT THIS FIRST AMENDMENT (this "Amendment"), dated as of December 15, 2011, amends and modifies a certain Second Amended and Restated Credit Agreement, dated as of May 4, 2010 (the "Credit Agreement"), among OTTER TAIL CORPORATION (the "Borrower"), U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the "Agent"), and the Lenders, as defined therein.Terms not otherwise expressly defined herein shall have the meanings set forth in the Credit Agreement. FOR VALUE RECEIVED, the Borrower, the Lenders and the Agent agree that the Credit Agreement is amended as follows. ARTICLE I - AMENDMENT 1.1Section 9.2(c) is hereby amended to add at the end thereof the following: “, and the sale of DMS Health Technologies, Inc. and its subsidiaries and E.W. Wylie Corporation.” ARTICLE II - REPRESENTATIONS AND WARRANTIES To induce the Agent and the Lenders to enter into this Amendment and to make and maintain the Loans under the Credit Agreement as amended hereby, the Borrower hereby warrants and represents to the Agent and the Lenders that it is duly authorized to execute and deliver this Amendment, and to perform its obligations under the Credit Agreement as amended hereby, and that this Amendment constitutes the legal, valid and binding agreement of the Borrower, enforceable in accordance with its terms. ARTICLE III - CONDITIONS PRECEDENT This Amendment shall become effective on the date first set forth above, provided, however, that the effectiveness of this Amendment is subject to the satisfaction of each of the following conditions precedent: 3.1 Warranties.Before and after giving effect to this Amendment, the representations and warranties in the Credit Agreement shall be true and correct as though made on the date hereof with respect to representations and warranties containing qualifications as to materiality, and true and correct as though made on the date hereof in all material respects with respect to representations and warranties without qualifications as to materiality, except for changes that are permitted by the terms of the Credit Agreement.The execution by the Borrower of this Amendment shall be deemed a representation that the Borrower has complied with the foregoing condition. 3.2 Defaults.Before and after giving effect to this Amendment, no Default and no Event of Default shall have occurred and be continuing under the Credit Agreement.The execution by the Borrower of this Amendment shall be deemed a representation that the Borrower has complied with the foregoing condition. 3.3 Documents.The Borrower, the Agent and the Required Lenders shall have executed and delivered this Amendment. ARTICLE IV - GENERAL 4.1 Expenses.The Borrower agrees to reimburse the Agent upon demand for all reasonable expenses (including reasonable attorneys' fees and legal expenses) incurred by the Agent in the preparation, negotiation and execution of this Amendment and any other document required to be furnished herewith. 4.2 Counterparts.This Amendment may be executed in as many counterparts as may be deemed necessary or convenient, and by the different parties hereto on separate counterparts, each of which, when so executed, shall be deemed an original but all such counterparts shall constitute but one and the same instrument. 4.3 Severability.Any provision of this Amendment which is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining portions hereof or affecting the validity or enforceability of such provisions in any other jurisdiction. 4.4 Governing Law.This Amendment shall be a contract made under the laws of the State of Minnesota, which laws shall govern all the rights and duties hereunder. 4.5 Successors; Enforceability.This Amendment shall be binding upon the Borrower, the Agent and the Lenders and their respective successors and assigns, and shall inure to the benefit of the Borrower, the Agent and the Lenders and the successors and assigns of the Agent and the Lenders.Except as hereby amended, the Credit Agreement shall remain in full force and effect and is hereby ratified and confirmed in all respects. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by their respective officers thereunto duly authorized as of the date first written above. (signature pages follow) OTTER TAIL CORPORATION By: /s/ Kevin Moug Title: Chief Financial Officer 4334 18th Avenue South Suite 200 Fargo, North Dakota 58103 Attention: Mr. Kevin G. Moug, Chief Financial Officer Telephone: (701) 451-3562 Fax: (701) 232-4108 3 U.S. BANK NATIONAL ASSOCIATION, as Agent, Lead Arranger and a Bank By: /s/ Jacquelyn Ness Title: Vice President 505 Second Avenue North Mail Code EP-ND-0630 Fargo, ND 58102 Attention: Jacquelyn Ness, Vice President Telephone: (701) 280-3553 Fax: (701) 280-3580 4 BANK OF AMERICA, N.A., as Co-Syndication Agent and as a Bank By: /s/ A. Quinn Richardson Title: Senior Vice President IL-4135-07-65 135 S. LaSalle Street Chicago, IL 60603 Attention: A. Quinn Richardson Senior Vice President Telephone: (312) 992-2160 Fax: (312) 904-6546 5 JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and as a Bank By: /s/ Helen Davis Title: Vice President 10 South Dearborn, 9th Floor, IL1-0090 Chicago, IL 60603 Attention: Helen Davis Telephone: (312) 732-1759 Fax: (312) 732-1762 6 KEYBANK NATIONAL ASSOCIATION, as Documentation Agent and as a Bank By: /s/ Keven D. Smith Title: Senior Vice President 601 108th Avenue N.E. Mail Code: WA-31-18-0512 Bellevue, WA 98004 Attention: Keven D. Smith Telephone: (425) 709-4579 Fax: (425) 709-4565 7 BANK OF THE WEST, as a Bank By: /s/ Philip P. Krump Title: Vice President 250 Marquette Ave., Suite 575 Minneapolis, MN 55401 Attention: Philip P. Krump Telephone: (612) 359-3600 Fax: (612) 339-6362 8
